Jenkins, P. J.
This was a suit on account for a balance due on lumber furnished by plaintiff to defendant. The defendant claims a deduction of $75 by reason of an alleged shortage in the amount of lumber delivered. Plaintiff proved its case by its books, and by the several invoices giving dimensions, prices, etc., of each delivery, which were all acknowledged by the defendant. There was testimony for the defendant that the lumber was subsequently checked by it, and that a shortage of 6,000 feet was discovered. The defendant admitted, however, that its measurement was made some 45-days after the lumber had been delivered, and after it had remained unguarded in the open on vacant lots. The jury found for the plaintiff in the amount sued for. A new trial was denied by the three municipal-court judges of Savannah. The judge of the superior court refused to sanction the defendant’s petition for certiorari, and the defendant excepted on the general grounds only.

Judgment affirmed.


Stephens and Sutton, JJ., concur.